Citation Nr: 0900575	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-21 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a right eye condition.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a right 
eye condition.  The veteran filed a claim for this benefit in 
August 2003.

In September 2006, the veteran testified at a hearing before 
a Decision Review Officer at the RO, and, in October 2008, he 
testified before the undersigned Acting Veterans Law Judge at 
the Board's office in Washington, DC.  Transcripts of each 
hearing are of record.  During the October 2008 hearing, the 
veteran submitted additional medical and lay evidence, along 
with a waiver of his right to have this evidence initially 
considered by the RO.  The Board has accepted this evidence 
for inclusion in the record.  See 38 C.F.R. §§ 20.800, 
20.1304 (2008).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
the use of oral prednisone to treat scleritis following a VA 
conjunctival biopsy was the precipitating cause of the 
central retinal vein occlusion of the right eye.  

2.  The central retinal vein occlusion of the right eye was 
not a reasonable foreseeable event from the use of oral 
prednisone.  


CONCLUSION OF LAW

The criteria are met for benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a right eye condition.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.1, 3.6, 3.361 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Since the Board is granting the claim for § 1151 benefits for 
a right eye condition, the claim is substantiated and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  


Factual Background

VA treatment records indicate the veteran had a history of a 
central retinal vein occlusion of the left eye in 1997, which 
resulted in visual acuity limited to light perception in the 
left eye.  

In April 2003, the veteran was treated for a conjunctival 
neoplasm of the right eye at the VA Medical Center (VAMC) in 
Asheville, North Carolina.  His treating physician was Dr. 
W., a VA ophthalmologist.  On April 15, 2003, the veteran 
underwent a surgical biopsy with cryo and was prescribed eye 
drops.  On May 20, 2003, he complained of pain and light 
sensitivity in the right eye.  An examination revealed 
elevated conjunctivae at the nasal edge with some new tissue 
beginning to extend onto an area of bare sclera.  The 
diagnosis was autoimmune scleritis due to organic foreign 
body.  He was prescribed oral prednisone and told to return 
in two weeks.  On June 10, 2003, an examination revealed that 
the scleritis was a bit better and there was some scleral 
thinning.  It was noted that he was healing very slowly from 
the April 2003 surgery.  He was told to continue with eye 
drops and oral prednisone.  

VA treatment records indicate that on June 26, 2003, the 
veteran underwent surgical debridement of the scleritis of 
the right eye with a conjunctival flap procedure.  On June 
27, 2003, Dr. W. noted that the veteran had been using 
Tobradex eye drops and had not been taking prednisone.  The 
doctor prescribed Maxitrol eye drops and oral prednisone.  On 
July 11, 2003, the veteran reported that he stopped taking 
prednisone two days earlier and had lost his eye drops.  He 
said his right eye was feeling better, but his left eye was 
hurting.  That same day, the veteran was seen for concerns of 
diabetes (his brother had been diagnosed with diabetes).  It 
was noted that a letter was mailed to him explaining that he 
had high HBA1C (blood glucose) and advising that he change 
his diet, exercise, reduce his weight, and quit smoking.  

On July 21, 2003, the veteran telephoned Dr. W. and 
complained of blurriness in his right eye.  He said he could 
see at a distance for driving but could not see letters near 
and was concerned that he might be getting a vein occlusion 
in the right eye as he had previously had in his left eye.  
The doctor assured him that the lack of focus was most likely 
due to blood sugar fluctuations and suggested he try a pair 
of reading glasses from a drug store.  The doctor said that a 
vein occlusion would affect both near and distance vision 
equally.  On July 25, 2003, the veteran complained of spots 
in his vision and blurriness.  The impression was venous 
stasis retinopathy (central retinal vein occlusion).  On 
August 4, 2003, it was noted that he was being followed for 
non-ischemic central retinal vein occlusion of the right eye.  

In a record dated August 26, 2003, Dr. W. said that the 
veteran's smoking history and elevated glucose associated 
with prednisone use were contributing factors in the loss of 
vision in his right eye.  

The report of a June 2004 VA examination indicates Dr. B. 
examined the veteran and his claims file.  Dr. B., a VA 
optometrist, opined that while oral prednisone may have 
increased the veteran's blood sugar, it would not have caused 
vein occlusion.  Dr. B. also said that injected steroids and 
topical steroids likewise would not have caused vein 
occlusion.  

A June 2004 VA record indicates Dr. W. received a facsimile 
from Dr. S., a private physician, which indicated that the 
veteran tested positive for Factor V Leiden mutation (a 
hypercoagulability disorder that increases the blood's 
tendency to clot).  Dr. W. noted that this test result could 
explain the veteran's bilateral ocular problems.

In a June 2005 record, Dr. W. stated that he had reviewed 
several medical publications and concluded that while there 
was not unequivocal evidence that the oral prednisone caused 
the central retinal vein occlusion, it was the precipitating 
factor.  Dr. W. stated that it was well-documented that oral 
steroids can cause elevated blood sugar, blood pressure, and 
intraocular pressure.   The doctor also noted that smoking is 
associated with increased vascular risks (the veteran has a 
history of smoking).  The doctor noted that the precise 
etiology of central retinal vein occlusion was unclear, but 
that patients with diabetes, systemic hypertension, and 
glaucoma are at a higher risk.  The doctor noted that while 
the veteran was taking oral prednisone, he was found to have 
elevated blood glucose levels, blood pressure, and elevated 
intraocular pressure; the veteran was a smoker and also had 
the Factor V Leiden mutation.  Dr. W. opined that these 
factors came together to cause the vein occlusion.  The 
doctor said the veteran already had two risk factors - a 
history of smoking and the Factor V Leiden mutation, but oral 
prednisone added three additional risk factors - elevated 
blood glucose, blood pressure, and intraocular pressure.  

In a January 2006 record, Dr. W. added that the vein 
occlusion of the right eye was not a reasonably foreseeable 
result of prednisone treatment because it was not known at 
the time that the veteran had Factor V Leiden mutation.  

The report of a December 2006 VA examination provided by Dr. 
G., a VA ophthalmologist, indicates the veteran was examined 
and the claims file was reviewed.  Dr. G. also reviewed the 
opinions provided by Dr. W.  After reviewing the medical 
literature, Dr. G. opined that the Factor V Leiden mutation 
was not a risk factor for central retinal vein occlusion and 
cited four journal articles that did not show a positive 
correlation.  

With regards to Dr. W.'s opinion that the use of oral 
prednisone led to elevated blood glucose, blood pressure, and 
intraocular pressure that were additional risk factors for 
vein occlusion, Dr. G. stated that this was not substantiated 
by the clinical records.  Dr. G. noted that the veteran did 
not, in fact, have elevated blood glucose, blood pressure, or 
intraocular pressure while he was taking prednisone.  Dr. G. 
noted that on July 11, 2003, the veteran had a laboratory 
reading of glucose at 101, which was normal (the normal range 
is 74-118) and a hemoglobin A1C of 6.3, which was slightly 
elevated (the normal range is 3-6).  Dr. G. said that the 
reading of 6.3 may have indicated higher glucose readings in 
the past 3 months, but that the course of prednisone had been 
relatively short and he was unable to substantiate that 
prednisone had an effect in causing elevated blood glucose.  
Furthermore, Dr. G. cited a journal article that found a 
higher prevalence of diabetes mellitus in patients with 
central retinal vein occlusion, but only in the ischemic 
type.  Dr. G. pointed out that the veteran was diagnosed with 
the non-ischemic form, which was not found to be associated 
with blood sugar.  

Dr. G. also commented on what he believed was the actual 
cause of the vein occlusion of the right eye.  Dr. G. noted 
that the veteran said he was told that the vein occlusion 
that occurred in his left eye would not occur in his right 
eye.  Therefore, the veteran said he was not careful with his 
diet.  Dr. G. opined that whatever vascular conditions that 
caused the vein occlusion in the left eye in 1997, later 
occurred to cause the same condition in the veteran's right 
eye.  Dr. G. cited three journal articles, which showed that 
patients who have had vein occlusion in one eye are more 
likely to have the same condition develop in the other eye.  

At the October 2008 hearing, the veteran submitted internet 
research, which explained that the people carrying the Factor 
V Leiden gene have five times greater risk of developing a 
blood clot than the normal population.  He also submitted 
another opinion from Dr. W. dated in June 2007.

In a June 2007 letter, Dr. W. stated that, contrary to the 
opinion by Dr. G., the veteran had elevated glucose and blood 
pressure while taking oral prednisone.  Dr. W. attached a 
clinical summary to support this conclusion.  Dr. W. also 
stated there were conflicting studies as to whether the 
Factor V Leiden mutation played a role in central retinal 
vein occlusion, but that studies did show a relationship with 
peripheral vascular occlusions.  Furthermore, Dr. W. stated 
that if the vein occlusion was not caused by intrinsic 
factors, such as the Factor V Leiden mutation, then it was 
even more likely triggered by external factors, such as the 
use of oral prednisone.  Dr. W. submitted a journal article 
that indicated Factor V Leiden mutation may play a role in 
causing central retinal vein thrombosis.  

In addition, Dr. W. stated that the veteran showed signs of a 
steroid psychosis while using oral prednisone.  The doctor 
opined that this psychological stress may have triggered a 
physiological response, such as elevated fibrinogen levels, 
which are associated with an increased risk of vascular 
occlusion due to hyperviscosity of the blood.  Dr. W. 
submitted several journal articles to support this opinion.  
In addition, the veteran submitted statements from his wife 
(N.Y.) and S.B., which note that the veteran appeared 
agitated, hyperactive, and short-tempered while taking 
prednisone.  


Governing Statutes and Regulations

Compensation may be paid for a qualifying additional 
disability or qualifying death, not the result of the 
veteran's willful misconduct, caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran when the proximate cause of the disability or death 
was:  (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008).

VA regulations codifying the requirements for claims 
requesting benefits under 
38 U.S.C. 1151(a) filed on or after October 1, 1997, became 
effective September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 
2004).  A review of the record reveals that the veteran's 
claim for compensation was received in August 2003.

For claims received by VA on or after October 1, 1997, in 
order for compensation for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
to be authorized, there must be actual causation not the 
result of continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress. The additional disability or 
death must not have been due to the veteran's failure to 
follow medical instructions.  38 C.F.R. § 3.361 (2008).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
addition, the Board may consider regulations not considered 
by the agency of original jurisdiction if the claimant is not 
prejudiced by the Board's action in applying those 
regulations in the first instance.  VAOPGCPREC 16-92 (Jul. 
24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).

The RO considered 38 C.F.R. § 3.361 in its April 2007 
statement of the case.  The Board points out that this new 
regulation merely codified the existing statutory provisions 
of 38 U.S.C. § 1151.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).


Legal Analysis

Dr. W. has offered two theories that support the veteran's 
claim for § 1151 benefits.  The first theory is that oral 
prednisone led to elevated blood glucose levels, which among 
other pre-existing conditions, led to the central retinal 
vein occlusion of the right eye.  The second theory is that 
oral prednisone caused steroid psychosis in the veteran, 
which led to increased levels of fibrinogen and the risk of 
vascular occlusion.  As will be discussed in greater detail 
below, because the Board finds that the evidence is in 
relative equipoise with regards to the former theory, it is 
unnecessary for the Board to address the latter theory.  

It is the Board's responsibility to weigh the evidence 
(both favorable and unfavorable) and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this case, two VA ophthalmologists - Dr. W. and Dr. G. - 
have offered diverging opinions as to whether the use of oral 
prednisone caused the central retinal vein occlusion of the 
veteran's right eye.  Dr. W. offered an opinion in favor of a 
relationship, while Dr. G. offered an opinion against.  A VA 
optometrist, Dr. B., also opined against a possible 
relationship, but did not offer a rationale or explanation 
for the opinion.  Hence, the Board finds that Dr. B.'s 
opinion lacks probative value.  

As alluded to above, the initial question is whether VA 
treatment caused an additional disability.  According to the 
journal articles cited by the doctors, while the causes of 
central retinal vein occlusions are unknown, there have been 
several risk factors identified - hypertension, 
hyperlipidemia, diabetes mellitus, smoking, and glaucoma.  
With regard to Factor V Leiden mutation, there appears to be 
some disagreement in the medical community as to whether an 
association exists.  The evidence, however, does demonstrate 
that the veteran had Factor V Leiden mutation and was 
therefore more prone to clotting.  The veteran also had 
several other risk factors - a history of smoking and 
hypertension, which may have played a part in developing the 
vein occlusion.  It is Dr. W.'s opinion that the use of oral 
prednisone, prescribed by him during treatment for scleritis, 
caused elevated blood glucose, which is yet another risk 
factor associated with central retinal vein occlusion.  Dr. 
W.'s opinion is that the use of oral prednisone resulted in 
elevated blood glucose and was the precipitating cause of the 
vein occlusion - in other words, it was the straw that broke 
the camel's back.  The clinical records support the fact that 
the veteran had elevated glucose shortly before developing 
the vein occlusion.  

On the other hand, while Dr. G. acknowledged that the veteran 
had slightly elevated blood glucose levels in July 2003, he 
did not believe this was caused by the use of oral prednisone 
and he did not believe the elevated blood glucose was the 
likely cause the central retinal vein occlusion, because it 
was of the non-ischemic type.  

Dr. W. and Dr. G. provided rationale, including medical 
journal articles, to support their respective opinions, which 
are each equally competent and probative.  The fact that 
these opinions diverge appears to represent reasonable 
disagreement within the medical community or the lack of 
sufficient research in this area.  Under these circumstances, 
the Board finds that the evidence is in relative equipoise as 
to whether the use of oral prednisone caused the central 
retinal vein occlusion of the veteran's right eye.  
Therefore, with regard to causation, reasonable doubt must be 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 
see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Having found that VA treatment caused the vein occlusion, the 
next question is whether the proximate cause was due to fault 
on the part of VA in rendering the treatment, by an event not 
reasonably foreseeable, or by the VA vocational 
rehabilitation or compensated work therapy program.  In this 
case, the disability was not caused by VA vocation 
rehabilitation or compensated work therapy program and there 
is no evidence of fault on the part of VA.  With regards to 
whether the event was reasonably foreseeable, the only 
medical opinion addressing foreseeability is that of Dr. W.  
Dr. W. opined that it was not reasonably foreseeable that the 
use of oral prednisone would cause central retinal vein 
occlusion because it was not known at the time that the 
veteran had Factor V Leiden mutation and was prone to 
clotting.  The evidence supports that VA was not notified 
that the veteran was diagnosed with Factor V Leiden mutation 
until June 2004 - almost a year after the vein occlusion. 

In sum, resolving all reasonable doubt in the veteran's 
favor, the Board finds that use of oral prednisone was the 
precipitating cause of the central retinal vein occlusion of 
the right eye and that the resulting disability was not 
reasonably foreseeable.  For these reasons, the claim for § 
1151 benefits for a right eye condition is granted.  
See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a right eye condition is granted.


____________________________________________
Nancy Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


